 

Attachment D 

STOCK PLEDGE AGREEMENT

 

This Stock Pledge Agreement is entered into and made effective as of October 26,
2007, between (i) Almost Family, Inc. (“Secured Party” or “AFAM”), a Delaware
corporation; and (ii) Quality of Life Holdings, Inc., a Florida corporation
(“Pledgor”). The Secured Party, and the Pledgor may hereinafter be referred to
individually as a “Party” and collectively, as “Parties.”

 

Recitals

 

A.       Pledgor desires to enter into this Agreement in order to secure the
payment and performance of Selling Parties’ obligations under the Asset Purchase
Agreement (the “Purchase Agreement”) dated October 23, 2007, among Almost
Family, Inc., Caretenders Visiting Services of Hernando, LLC, Caretenders
Visiting Services of Pinellas County, LLC, Mederi Caretenders VS of Tampa, LLC,
Quality of Life Holdings, Inc., Quality of Life Home Health Services, Inc.,
Quality of Life Home Health Services of Hillsborough, Inc., Quality of Life
Homecare of Hernando, Inc., Michael Moses, James Heenan and Rosalind M. Heenan.

 

B.        Terms not otherwise defined in this Agreement shall have the meanings
assigned to them in the Purchase Agreement.

 

 

THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:

 

 

1.

Grant of Security Interest.

 

(a)       As security for the faithful performance of the terms of this
Agreement and to ensure the availability for delivery of Pledged Shares upon
exercise of the right to possession of Pledged Shares upon an Event of Default
as herein defined, Pledgor agrees to deliver to and deposit with Secured Party a
stock assignment duly endorsed (with date and number of Shares left blank) in
the form attached hereto as Attachment A, together with the certificate or
certificates evidencing Pledged Shares.

 

(b)      Pledgor hereby grants to Secured Party a security interest in all of
their right, title and interest in and to 100,967 shares of the common stock of
Almost Family, Inc. (“Pledged Shares”). Pledgor further grants to Secured Party
a security interest in any stock rights, rights to subscribe, liquidating
dividends, dividends paid in stock, new securities, or any other property to
which Pledgor is or may hereafter become entitled to receive on account of
Pledged Shares. If Pledgor receives additional property of such nature, they
shall immediately deliver such property to Secured Party to be held by pursuant
to the terms of this Agreement.

 

(c)      Pledgor grants a further security interest to Secured Party in the
proceeds or products of any sale or other disposition of Pledged Shares.

 

2.         Obligations Secured. The security interest created hereby secures
payment and performance of the obligations of Selling Parties under the Purchase
Agreement, including

 

 



 

 

without limitation, Selling Parties’ indemnification obligation to Buyers under
Article 11 of the Purchase Agreement (collectively, “Secured Obligations”).

 

3.         Representations and Warranties. To induce Secured Party to enter into
this Agreement, Pledgor represents and warrants as follows:

 

(a)      Pledgor has full power and authority to enter into and perform this
Agreement and this Agreement has been duly entered into and delivered and
constitutes a legal, valid and binding obligation of Pledgor enforceable in
accordance with its terms.

 

(b)      Pledgor has good title to Pledged Shares, and Pledged Shares are not
subject to any lien, charge, pledge, encumbrance, claim or security interest.

 

(c)      Pledgor has not entered into any stock restriction or purchase
agreement with respect to Pledged Shares which would in any way restrict the
sale, pledge or other transfer of Pledged Shares or of any interest in or to
Pledged Shares.

 

4.         Duration of Security Interest. Secured Party, and its successors and
assigns, shall hold the security interest created hereby pursuant to the terms
of this Agreement, and this security interest shall continue until the Pledged
Shares are released from the contractual restrictions on transfer set forth in
paragraph 2.3 of the Purchase Agreement, unless Secured Party provides a written
notice of Default prior to that date, whereby the security interest shall
continue in only in a commercially reasonable number of Pledged Shares as are
necessary to satisfy said noticed Default and secured interest shall terminate
as to the balance of Pledged Shares, if any.

 

5.         Maintaining Freedom from Liens. Pledgor shall keep Pledged Shares
free and clear of liens and shall pay all amounts, including taxes, assessments
or charges, which might result in a lien against Pledged Shares if left unpaid,
unless Pledgor at its own expense are contesting such amount in good faith by an
appropriate proceeding timely instituted which shall operate to prevent the
collection or satisfaction of the lien or amount so contested. If Pledgor fails
to pay such amounts and are not contesting the validity or amount thereof in
accordance with the immediately preceding sentence, Secured Party may, but are
not obligated to, pay such amounts, and such payment shall be conclusive
evidence of the legality or validity thereof. Pledgor shall promptly reimburse
Secured Party for any such payments, and until reimbursement, such payments
shall be a part of Secured Obligations.

 

 

6.

Certain Rights Respecting Pledged Shares.

 

(a)      Pledgor shall continue to be the owner of Pledged Shares so long as no
Event of Default (as defined below) under Secured Obligations or this Agreement
has occurred and is continuing and may collect and retain all distributions now
or hereafter payable on or on account of Pledged Shares, and, so long as no
Event of Default has occurred may exercise their voting rights with respect to
Pledged Shares.

 

2



 

 

(b)       Pledgor shall not sell, transfer or encumber, or attempt to sell,
transfer or encumber, Pledged Shares, or any part thereof or interest therein,
without the prior express written consent of Secured Party. Any such consent of
theirs shall not constitute the release by Secured Party of its interest in
Pledged Interest, and any such sale, transfer or encumbrance consented to shall
be so sold, transferred, or encumbered subject to the security interest of
Secured Party.

 

(c)      Secured Party at its option upon the occurrence of any Event of Default
and so long as such Event of Default exists may exercise all voting rights and
privileges whatsoever with respect to Pledged Shares, including, without
limitation, the right to receive distributions. To that end, Pledgor hereby
grants Secured Party a proxy and appoint Secured Party as its attorney-in-fact
for all purposes of voting Pledged Shares at any annual regular or special
meeting of the Company and this appointment shall be deemed coupled with an
interest and is and shall be irrevocable until all of Secured Obligations have
been fully paid and terminated, and all persons whatsoever shall be conclusively
entitled to rely upon oral or written certification of Secured Party that it is
entitled to vote Pledged Shares hereunder. Pledgor shall execute and deliver to
Secured Party any additional proxies and powers of attorney that Secured Party
may desire in its own names. Secured Party acknowledges that it will not
exercise any rights granted pursuant to this paragraph 6(c) unless an Event of
Default has occurred and only so long as the Event of Default continues to
exist.

 

7.         Events of Default. At the option of Secured Party, the happening of
any of the following events shall constitute a default under this Agreement
(each an “Event of Default”):

 

(a)       Breach by any Selling Party under the Purchase Agreement, including
without limitation, any breach or other event giving rise to Secured Party’s
right to indemnification under Article 11 of the Purchase Agreement, if such
breach or right to payment remains unsatisfied for a period of 10 business days
after written notice from Secured Party to the applicable Selling Parties;

 

(b)       The creation of any lien in Pledged Shares, without the prior written
consent of Secured Party; or

 

(c)       The sale or transfer of Pledged Shares, or any part thereof or
interest therein, without the prior written consent of Secured Party.

 

 

8.

Remedies.

 

(a)      Upon the occurrence of any Event of Default, Secured Party may at its
option declare that part of Pledged Shares, as is necessary to remedy the
Default, to be immediately due and payable, and, in addition to exercising all
other rights or remedies, proceed to exercise with respect to Pledged Shares all
rights, options and remedies of a secured party upon default as provided for
under the Uniform Commercial Code as then adopted in the Commonwealth of
Kentucky.

 

3



 

 

(b)      The rights of Secured Party upon the occurrence of an Event of Default
shall include, without limitation, the following:

 

(i)        The right to sell Pledged Shares at public or private sale in one or
more lots. Secured Party shall be entitled to apply the proceeds of any such
sale to the satisfaction of Secured Obligations and to expenses incurred in
realizing upon Pledged Shares in accordance with the Uniform Commercial Code;
and

 

(ii)       The right to recover the reasonable expenses of preparing for sale
and selling Pledged Shares and other like expenses, together with court costs
and reasonable attorneys, fees incurred; and

 

(iii)      The right to proceed by appropriate legal process at law or in equity
to enforce any provision of this Agreement or in aid of the execution of any
power of sale, or for foreclosure of the security interest of Secured Party, or
for the sale of Pledged Shares under the judgment or decree of any court; and

 

(iv)      The right to transfer Pledged Interest into the name of Secured Party
to facilitate its exercise of other rights or remedies with respect to them.

 

9.          Exercise of Remedies. The rights and remedies of Secured Party shall
be deemed to be cumulative, and any exercise of any right or remedy shall not be
deemed to be an election of that right or remedy to the exclusion of any other
right or remedy. Notwithstanding the foregoing, Secured Party shall be entitled
to recover by the cumulative exercise of all remedies no more than the sum of
(a) Secured Obligations remaining outstanding at the time of the exercise of
remedies, plus (b) the costs, fees and expenses that Secured Party are otherwise
entitled to recover.

 

10.       Return of Collateral. Secured Party shall deliver Pledged Shares, or
any part thereof, to Pledgor upon termination of Secured Party’s indemnification
obligations under the Asset Purchase Agreement.

 

11.       Further Assurances. Pledgor shall sign such other documents or
instruments, and take such other actions, as Secured Party may request to more
fully create and maintain, or to verify, ratify or perfect the security interest
intended to be created in this Agreement.

 

 

12.

Miscellaneous.

 

(a)       Waiver. Failure by Secured Party to exercise any right shall not be
deemed a waiver of that right, and any single or partial exercise of any right
shall not preclude the further exercise of that right. Every right of Secured
Party shall continue in full force and effect until such right is specifically
waived in writing signed by Secured Party.

 

(b)       Severability. If any part, term or provision of this Agreement is held
by any court to be prohibited by any law applicable to this Agreement, the
rights and obligations of the parties shall be construed and enforced to the
greatest extent allowed by law, or if such part,

 

4



 

 

term or provision is totally unenforceable, as if this Agreement did not contain
that particular part, term or provision.

 

(c)       Headings. The headings in this Agreement have been included for ease
of reference only, and shall not be considered in the construction or
interpretation of this Agreement.

 

(d)       Benefit. This Agreement shall inure to the benefit of Secured Party
and Pledgor and their successors and assigns.

 

(e)       Governing Law. To the extent allowed under the Uniform Commercial
Code, this Agreement shall in all respects be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky, without regard to or
application of its conflicts of law rules.

 

(f)        Entire Agreement. This Agreement along with the Asset Purchase
Agreement and other documentation relating to Secured Obligations constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect to the subject matter hereof,
whether written or oral. No change, modification, addition or termination of
this Agreement shall be enforceable unless in writing and signed by the party
against whom enforcement is sought.

 

(g)       Assignment. Secured Party may assign its rights under this Agreement
to its affiliated companies. Pledgor may assign its rights under this Agreement
to the Shareholders or to the Seller’s affiliated companies, however it may not
assign its rights hereunder to third parties without Secured Party's prior
written consent.

 

[Signature page follows]

 

5



 

 



 

IN WITNESS WHEREOF, Pledgor and Secured Party have signed this Agreement as of
the date first above written.

 

 

PLEDGOR:

 

 

QUALITY OF LIFE HOLDINGS, INC.

 

 

 

By: /s/ Michael Moses

 

Title: President

 

 

 

SECURED PARTY:

 

 

ALMOST FAMILY, INC.

 

 

 

By: /s/ Todd Lyles

 

Title: Sr. Vice President

 

 

 

6

 

 